


110 SRES 614 ATS: Designating the month of August 2008 as

U.S. Senate
2008-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		2d Session
		S. RES. 614
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2008
			Mr. Biden (for himself
			 and Mr. Grassley) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			September 22 (legislative day, September 17),
			 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the month of August 2008 as
		  “National Medicine Abuse Awareness Month”.
	
	
		Whereas over-the-counter and prescription medicines are
			 extremely safe, effective, and potentially lifesaving when used
			 properly;
		Whereas the abuse and recreational use of over-the-counter
			 and prescription medicines can be extremely dangerous and produce serious side
			 effects;
		Whereas in a recently sampled month, 7,000,000 individuals
			 aged 12 or older reported using prescription psychotherapeutic medicines for
			 nonmedical purposes;
		Whereas abuse of prescription medicines, including pain
			 relievers, tranquilizers, stimulants, and sedatives is second only to
			 marijuana, the number 1 illegal drug of abuse in the United States;
		Whereas recent studies indicate that 2,400,000 children,
			 or 1 in 10 children aged 12 through 17, have intentionally abused cough
			 medicine to get high from the ingredient dextromethorphan;
		Whereas 4,500,000, or 1 in 5, young adults have used
			 prescription medicines for nonmedical purposes;
		Whereas according to research from the Partnership for a
			 Drug-Free America, more than 1/3 of teens mistakenly
			 believe that taking prescription drugs, even if not prescribed by a doctor, is
			 much safer than using more traditional street drugs;
		Whereas the lack of understanding by teens and parents of
			 the potential harms of these powerful prescription drugs makes raising public
			 awareness about the dangers of the misuse of such drugs more critical than
			 ever;
		Whereas misused prescription drugs are most often obtained
			 through friends and relatives;
		Whereas misused prescription drugs are also obtained
			 through rogue Internet pharmacies;
		Whereas parents should be aware that the Internet gives
			 teens access to websites that promote medicine abuse;
		Whereas National Medicine Abuse Awareness Month promotes
			 the messages that over-the-counter and prescription medicines should be taken
			 only as labeled or prescribed, and that taking over-the-counter and
			 prescription medicines for recreational uses or in large doses can have serious
			 and life-threatening consequences;
		Whereas National Medicine Abuse Awareness Month will
			 encourage parents to become educated about prescription drug abuse and talk to
			 teens about all types of substance abuse;
		Whereas observance of National Medicine Abuse Awareness
			 Month should be encouraged at the national, State, and local levels to increase
			 awareness of the misuse of medicines;
		Whereas some groups, including the Consumer Healthcare
			 Products Association and the Community Anti-Drug Coalition of America, have
			 taken important steps by creating educational toolkits, including “A Dose of
			 Prevention: Stopping Cough Medicine Abuse Before it Starts”, which provides
			 guides to educate parents, teachers, law enforcement officials, doctors and
			 healthcare professionals, and retailers about the potential dangers of abusing
			 over-the-counter cough and cold medicines;
		Whereas the Partnership for a Drug-Free America and
			 community alliance and affiliate partners have undertaken a nationwide
			 prevention campaign utilizing research-based educational advertisements, public
			 relations and news media, and the Internet to inform parents about the negative
			 teen behavior of intentional abuse of medicines so that parents are empowered
			 to effectively communicate the facts about this dangerous trend with teens and
			 to take necessary steps to safeguard prescription and over-the-counter
			 medicines at home; and
		Whereas educating the public about the dangers of medicine
			 abuse and promoting prevention is a critical component of what must be a
			 multi-pronged effort to curb the disturbing rise in medicine misuse: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates the
			 month of August 2008 as “National Medicine Abuse Awareness Month”; and
			(2)urges communities
			 to carry out appropriate programs and activities to educate parents and youth
			 about the potential dangers associated with medicine abuse.
			
